Citation Nr: 0504382	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  94-43 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the left leg, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased disability rating for low 
back syndrome with arthritis, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1959 to 
April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in St. Petersburg, 
Florida.  Specifically, in a March 1991 decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 40 percent for the service-connected low back 
syndrome with arthritis.  Additionally, in a January 1997 
rating action, the RO denied the issue of entitlement to a 
disability evaluation greater than 20 percent for the 
service-connected varicose veins of the veteran's left leg.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's increased rating claims 
currently on appeal.  In this regard, the Board acknowledges 
that, in the cover letter to the most recent supplemental 
statement of the case (SSOC) which was issued in September 
2004, the RO referred to a letter sent to the veteran in 
April 2004 which purportedly informed him of the 
"information and evidence . . . necessary to support this 
claim."  Also, in the September 2004 cover letter, the RO 
explained that the veteran had one year from the date of the 
April 2004 letter to submit the requested information and 
evidence.  Significantly, however, the April 2004 letter 
discussed only the issue of entitlement to a total disability 
rating based on individual unemployability.  Neither the 
April 2004 letter, nor any other document furnished to the 
veteran by the RO during the current appeal, satisfies the 
notification requirements of the VCAA with respect to the 
increased rating claims currently on appeal.  Recent 
decisions by the U.S. Court of Appeals for Veterans Claims 
have mandated that VA ensure strict compliance with the 
notice provisions of the VCAA.  

A remand is necessary, therefore, to accord the RO an 
opportunity to provide such notice with regard to these 
issues.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issues of 
entitlement to a disability rating 
greater than 40 percent for the 
service-connected low back syndrome with 
arthritis and entitlement to a disability 
rating greater than 20 percent for the 
service-connected varicose veins of the 
veteran's left leg, the RO should ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA as well as the 
type of evidence necessary for these 
issues, including which evidence the 
agency would obtain and which evidence he 
should submit.  

2.  The RO should then readjudicate the 
issues of entitlement to a disability 
rating greater than 40 percent for the 
service-connected low back syndrome with 
arthritis and entitlement to a disability 
rating greater than 20 percent for the 
service-connected varicose veins of the 
veteran's left leg.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



